Citation Nr: 0712419	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-14 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 12, 1986, 
for the award of a 10 percent rating for asthma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
The veteran is unrepresented in this matter.

In September 2006 the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

At the September 2006 Board hearing, the veteran specifically 
indicated (hearing transcript, page 25) that he was not 
seeking an increased rating for his asthma, but was only 
seeking an earlier effective date for the 10 percent rating.

In a statement dated in September 2006, the veteran indicated 
that he was waiving RO consideration of certain VA letters 
dated in 1982 and 1985.  The Board also notes that following 
the September 2006 Board hearing, the record was held open 
for the purpose of requesting certain VA treatment records 
not associated with the claims file.  Such VA records were 
received in October 2006, and, by virtue of the veteran's 
September 2006 written waiver, as well as testimony given 
during his Board hearing, the veteran has waived RO 
consideration of the VA records.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for asthma 
was received by VA on January 8, 1999.

2.  The veteran submitted a timely notice of disagreement to 
the September 1999 rating decision which assigned the 
effective date of March 12, 1986.

3.  In October 2006 a February 24, 1969 VA clinical record 
showing treatment for asthma was associated with the 
veteran's claims file.


CONCLUSION OF LAW

The criteria for an effective date of February 24, 1969, but 
no earlier, for the award of a 10 percent rating for asthma, 
have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp 2005); 
38 C.F.R. §§ 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran assert that based on VA treatment dating back to 
the late 1960s, he is entitled to an effective date earlier 
than March 12, 1986, for the award of a 10 percent rating for 
asthma.

In a March 1969 rating decision, the RO granted service 
connection for bronchial asthma and assigned an initial zero 
percent rating, effective September 2, 1968.  The veteran was 
notified of the decision and his appellate rights in an April 
1969 letter, but he did not perfect an appeal.  The March 
1969 rating is final in the absence of clear and unmistakable 
error. 

In January 1999, the veteran filed a claim for an increased 
rating for his service-connected asthma.  In support of his 
claim, the RO obtained evidence to include VA medical records 
dated beginning from March 12, 1986.  In pertinent part, the 
records show that the veteran sought treatment for asthma 
that included intermittent inhalational therapy.  

In a September 1999 rating decision, the RO increased the 
rating for the veteran's service-connected asthma to 10 
percent.  The effective date of the 10 percent rating was 
March 12, 1986, the date of the earliest VA treatment record 
reflecting treatment for asthma that satisfied the 
requirements for a 10 percent rating for that disability.

In a statement received in October 1999, the veteran stated 
that he had received treatment for his asthma condition prior 
to March 1986, from both private and VA sources.  At the end 
of his statement, he essentially questioned the effective 
date established in the September 1999 rating decision.  This 
may reasonably viewed as a notice of disagreement so that the 
September 1999 rating decision remains pending. 

Subsequent to the receipt of private treatment records dated 
from 1974 to 1987, in October 2000 the RO issued a confirmed 
rating decision that continued the 10 percent evaluation for 
asthma, as well as the 10 percent rating's March 12, 1986 
effective date.

A VA Form 10-7131 noted that the RO was making its fourth 
request to the San Francisco RO for the veteran's VA 
treatment records from VA medical facilities in San 
Francisco.

A rating decision dated in January 2003 denied entitlement to 
an effective date earlier than March 12, 1986, for the award 
of a 10 percent rating for asthma.  The decision noted, 
however, that "if at some point in the future we received 
these records [referring to VA treatment records for asthma 
dated in the early 1970s] we will revisit the issue of an 
earlier effective [dated] prior to 03-12-86."

RO correspondence dated in February 2004 informed the veteran 
than an attempt to obtain his VA treatment records from the 
facility in San Francisco was continuing.

In a March 2005 statement of the case, the RO reported that 
the March 1969 rating and the September 1999 rating had not 
been appealed. 

In October 2006 the veteran's treatment records from the San 
Francisco VA facility, dated from December 1968 to April 
1972, were associated with the veteran's claims file.

Under applicable law and regulations, effective dates are 
assigned to a large extent by when claims are filed.  
Specifically, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will generally be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.

An exception to this rule provides that the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board first notes that (especially in light of the fact 
that the veteran is unrepresented in this appeal) it is 
reasonable to construe the veteran's October 13, 1999 
statement (received on October 14, 1999) as a notice of 
disagreement as to the effective date assigned for the 10 
percent disability rating for asthma in the rating decision 
dated in September 24, 1999.  As such, the September 1999 
rating decision did not become final and is the rating 
decision on appeal in this case.

The Board notes that a report of an examination or 
hospitalization which meets certain requirements may be 
accepted as an informal claim for benefits.  38 C.F.R. 
§ 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim 
for compensation has been allowed or disallowed for the 
reason that the disability is not compensable in degree, the 
receipt of a VA examination report will be accepted as an 
informal claim for increased benefits, when the report 
relates to examination or treatment of a disability for which 
service-connection has previously been established.  The date 
of the VA outpatient or hospital examination will be accepted 
as the date of receipt of a claim.

The Board notes that among the VA records received in October 
2006 was a record dated in February 24, 1969, which reflects 
that the veteran was using inhalers to treat his asthma.  The 
Board finds that the February 24, 1969 VA clinical record 
meets the criteria of 38 C.F.R. § 3.157(b) and may be 
accepted as an informal claim for an increased rating for 
asthma.  Further, it is clear that upon receipt of the 
February 24, 1969 VA record, it was factually ascertainable 
from the evidence of record that as of February 24, 1969 the 
veteran met (and meets) the criteria for a 10 percent rating 
for asthma under the diagnostic code in effect at that time 
or thereafter (which required mild asthma, without emphysema, 
and occurring at widely separate intervals, or, currently, 
requiring intermittent inhalation or oral bronchodilator 
therapy).  Diagnostic Code 6602 (1968, 2006).

The Board notes that a VA record dated February 11, 1969 was 
also received in October 2006.  The Board notes, however, 
that this record was specifically noted in the March 1969 
rating decision, was previously of record, and can not be 
used to obtain an earlier effective date in this case.

While private medical records for asthma have been associated 
with the claims file, the Board notes that none of the 
private medical records submitted by the veteran were dated 
(or more importantly, received) prior to February 24, 1969.  
38 C.F.R. § 3.157(b)(2).  As such, the private medical 
records can not afford a basis for an earlier effective date 
in this case. 

In sum, an effective date of February 24, 1969, but no 
earlier, for the assignment of a 10 percent rating for 
service-connected asthma, is warranted.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(2).

In light of this decision which essentially grants the 
veteran's claim, it is not necessary to review in extensive 
detail the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By 
correspondence dated in April 2002, the veteran was informed 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that he should submit if she 
did not desire VA to obtain such evidence on her behalf.  In 
March 2006 the veteran received notice regarding effective 
dates of awards.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO has obtained the veteran's VA treatment 
records from VA medical facilities in San Francisco, and the 
veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist were met.

In short, an effective date of February 24, 1969, for the 
award of a 10 percent rating for asthma is warranted.


ORDER

Entitlement to an effective date of February 24, 1969, but no 
earlier, for the award of a 10 percent rating for asthma is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


